Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 1 of 10




              EXHIBIT 1
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 2 of 10
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 3 of 10
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 4 of 10
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 5 of 10
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 6 of 10
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 7 of 10
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 8 of 10
Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 9 of 10                                                                                                                                    7/29/2019 4:32 PM
                                                                                                                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                                                    Envelope No. 35517747
                                                                                                                                                                                                           By: bradley darnell
                                                                                                                                              RECEIPT NUMBER                                       Filed: 7/29/2019 4:32 PM
                                                                                                                                              TRACKING NUMBER                        73647323           CIV

                                                                            CAUSE NUMBER                            201948291


   P L A I N T I F F : F I N I S T E R , ERICA (ANF AXXXX EXXXX)                                              (MINOR)                                    I n T h e 234 t h
        vs.                                                                                                                                              J u d i c i a l D i s t r i c t C o u r t of
   D E F E N D A N T : BURGER KING CORPORATION                                                                                                           H a r r i s County, T e x a s

                                                                                      CITATION CORPORATE
  THE STATE OF TEXAS
  County of H a r r i s




                                                                                                                                                              k
   TO: BURGER KING CORPORATION (NON RESIDENT CORPORATION) MAY                                                                                 BE SERVED BY




                                                                                                                                                           ler
       SERVING THE REGISTERED AGENT CT CORPORATION SYSTEM
           l.(
                         BRYAN ST SUITE                                     DALLAS              TX          75201




                                                                                                                                                        tC
       Attached is a copy of             PLAINTIFF'S ORIGINAL PETITION .




                                                                                                                                                    ric
                                                                                                                                                 ist
  This instrument was filed on the      6th    day f       July
                                                             1
                                                                                 0                                                                               ., 20         !9 . in the
  above cited cause number and court. The instrument attached describes the claim against you.




                                                                                                                                              sD
         Y O U H A V E B E E N S U E D ; you may employ an attorney. I f you or your attorney do not file a written answer with the
   District Clerk who issued this citation by io:oo a.m on the Monday next following the expiration of 20 days after you were
  served this citation and petition, a default judgment may be taken against you.




                                                                                                                                  es
   TO OFFICER SERVING:
       T h i s Citation w a s i s s u e d u n d e r m y h a n d and seal of said Court, at Houston, Texas, this                                                18 t h day of




                                                                                                                              rg
          July                           , 20 19



                                                                                                          O^S
                                                                                                                    Bu
                                                                                                                    - f A ^ k ^           1
                                                                                                                                              ^ -
                                                                                                                M A R I L Y N B U R G E S S , District Clerk
                                                                                                          = C- \ Harris County, Texas
                                                                                                              n
  Issued at request of:
  SPURLOCK, KIMBERLEY M                                                                                    ^ I 201 C a r o l i n e , H o u s t o n , T e x a s 7 7 0 0 2
                                                                                                              / P . O . B o x 4651, H o u s t o n , T e x a s 77210
                                                                                                          ily

  172 8 0 WEST LAKE HOUSTON
  PARKWAY
  HUMBLE, TX         7734 6                                                                       &
                                                                                             ar


  TEL: (281) 548-0900                                                                                 "" G e n e r a t e d by: TORRES, NANCY                        N7F//112776^
  Bar Number: 24032582
                                                                                      M




                                                                     OFFICER/AUTHORIZED PERSON RETURN
                                                                             of




  I received this citation on the                                . day of                                            , 20          , at                 o'clock          . M . , endorsed
                                                                       e




  the date of delivery thereon, and executed it at
                                                                                                           (STREET ADDRESS)                                                IITTY)
                                                             ffic




  in                            County, Texas on the                                 day of _                                                       _, at.           . o'clock         .M.,

  by delivering to                                                                                                                                             , by delivering to its
                                              yO




                                                (THE DEFENDANT CORPORATION NAMED IN CITATION)

                                                                       , in person, whose name i s .
       (RI^GISTF.RED AGENT. PRF.SIDENT, or VICE-PRESIDENT)

                                                                                                                                                                   . Petition attached,
                                     op




  a true copy of this citation, with a copy of t h e .                      (DESCRIPTION OF PETITION, F..G , "PIAINTIEES ORIGINAI.")


  and with accompanying copies of
                              C




                                                                       (ADDITIONAL DOCUMENTS, IEANV, DELIVERED WITHTIIE PETITION)
                      ial




  I certify that the facts stated in this return are true by my signature below on the _                                               . day of                             .. 20_

  FEE: $                                                                                              .
           fic




                                                                                                B y

                                                                                                                               (SIGNATDRF OF OFFICER)

                                                                                                Printed Name:.
        of




                                                                                                As Deputy for: _
  Un




  Affiant Other Than Officer                                                                                                              1 PRINTED NAME & TITLE OF SHERIFF OR CONSTABLE)




  On this day,                                                             , known to me to be the person whose signature
  appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
  executed by him/her in the exact manner recited on the return.

  SWORN TO A N D SUBSCRIBED BEFORE M E , on this                                                            . day of .




                                                                                                                                                        Notary Public




                                                                                       *73647323*
             Case 4:19-cv-03172 Document 1-1 Filed on 08/23/19 in TXSD Page 10 of 10

234th District Court of HARRIS County, Texas
2 0 1 CAROLINE, 13TH FL HOUSTON TX 77002

CASE #: 201948291
ERICA F I N I S T E R , AS NEXT FRIEND OF A.E


Plaintiff
VS
BURGER KING CORPORATION, BRANDON DUKES, HOUSTON F L Y , L L C AND HOUSTON FOODS, I N C .




                                                                                                         k
                                                                                                      ler
Defendant
                                              A F F I D A V I T OF S E R V I C E




                                                                                                   tC
I , SHERI RHODES-JOHNSON, make s t a t e m e n t t o t h e f a c t ;




                                                                                               ric
T h a t I am a competent p e r s o n more t h a n 18 y e a r s o f age o r o l d e r a n d n o t a p a r t y t o
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . T h a t I r e c e i v e d t h e documents




                                                                                            ist
s t a t e d b e l o w o n 07/29/19 9:55 am, i n s t r u c t i n g f o r same t o b e d e l i v e r e d upon BURGER




                                                                                         sD
KING CORPORATION B y D e l i v e r i n g To I t s R e g i s t e r e d A g e n t CT C o r p o r a t i o n System.

That       I delivered t o            BURGER KING CORPORATION By D e l i v e r i n g To I t s R e g i s t e r e d




                                                                                     es
                                      A g e n t CT C o r p o r a t i o n System. B y D e l i v e r i n g t o ANTOINETTE
                                      WILLIAMS, INTAKE S P E C I A L I S T




                                                                                   rg
the    following
                                                                           Bu
                                      C I T A T I O N ; P L A I N T I F F ' S ORIGINAL P E T I T I O N
                                                                        n
at    this    address                 1999 B r y a n S t . S u i t e 900
                                      D a l l a s , D a l l a s C o u n t y , TX 7 5 2 0 1
                                                                   ily
                                                                ar


Manner o f D e l i v e r y            By PERSONALLY d e l i v e r i n g t h e d o c u m e n t ( s ) t o t h e p e r s o n
                                      above.
                                                           M




D e l i v e r e d on                  Monday J u l y 2 9 , 2019 12:04 pm
                                                        of
                                                    e
                                               ffic
                                        yO




My name i s SHERI RHODES-JOHNSON, my d a t e o f b i r t h i s A u g u s t 1 4 t h , 1977, a n d my
                                    op




a d d r e s s i s P r o f e s s i o n a l C i v i l P r o c e s s D a l l a s , I n c . , 2300 V a l l e y V i e w L n , S t e 612,
                                C




I r v i n g TX 75062, a n d U.S.A. I d e c l a r e u n d e r p e n a l t y o f p e r j u r y t h a t t h e f o r e g o i n g
i s t r u e and c o r r e c t .
                             ial




E x e c u t e d i n T a r r a n t C o u n t y , S t a t e o f Texas!, o n t h                        day o f
                          fic




              0
                                20_[^
                       of
                  Un




                                                        SHERI RHODJESj:                                          Declarant
       V
                                                         2760

                                                        Texas C e r t i f i c a t i o n ! * :   PSC-10551 E x p . 09/30/2019

                                                                             PCP I n v # : AXXXXXXXX
                                                                             RO l n v # : D19700264

                                             + S e r v i c e Fee:       75.00
                                               W i t n e s s Fee:         .00
              AX02A19704292
                                               M i l e a g e Fee:         . 00
braddock                                                                    Spurlock,            Kimberly
eaffidavits@pcpusa.net                                                                                      E - F I L E RETURN
